                         Case 20-10343-LSS              Doc 1669        Filed 11/16/20        Page 1 of 1

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
______________________________
In re:                            :    Chapter 11
BOY SCOUTS OF AMERICA AND         :    Case No. 20-10343 (LSS)
                         1
DELAWARE BSA, LLC, et al.         :    (Jointly Administered)
                Debtors.          :
______________________________ :
                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac vice of Steven
C. Babin Jr, Esquire of Babin Law, LLC, 140 E. Town Street, Suite 1100, Columbus, Ohio 43215 to represent
various Claimants for the Boy Scouts of American Sexual Abuse Claims in the above-captioned case.
Dated: November 16, 2020                                       /s/ Raeann Warner, Esq.
       Wilmington, Delaware                                    Raeann Warner, Esq. (#4931)
                                                               Thomas C. Crumplar, Esq. (#942)
                                                               Jacobs & Crumplar, P.A.
                                                               750 Shipyard Dr., Suite 200
                                                               Wilmington, DE 19801
                                                               Telephone: 302-656-5445
                                                               E-mail: Raeann@jcdelaw.com
                                                               Email: Tom@jcdelaw.com
                       CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bars of the State of Ohio and United States District Court,
Southern District of Ohio and submit to the disciplinary jurisdiction of this Court for any alleged misconduct,
which occurs in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with the Standing Order for District Court Fund effective 9/1/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Courts for District Court.
                                                               /s/ Steven C. Babin Jr., Esq.
                                                               Steven C. Babin Jr., Esq (0093584)
                                                               Babin Law, LLC
                                                               140 E. Town Street, Suite 1100
                                                               Columbus, Ohio 43215
                                                               Steven.babin@babinlaws.com and hello@babinlaws.com
                                                               (614)761-8800

                                                  ORDER GRANTING MOTION
       IT IS HEREBY ORDERED, ADJUDGED and DECREED that Counsel Steven C. Babin Jr., Esq’s motion for
admission pro hac vice is granted.


1
 The Debtos of the Chapter 11 cases, together with the last four digits of the Debtor’s federal tax identification number, as follows:
Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane Irving,
Texas 75038.
